—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered October 22, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
*344The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). We do not find the officer’s account of the incident to be implausible.
The court’s Sandoval ruling, which only permitted the People to elicit limited aspects of defendant’s extensive criminal history, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Andrias, J.P., Rosenberger, Lerner, Friedman and Marlow, JJ.